DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 26 November 2019 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: GB1580192 is representative of the closest prior art. GB1580192 discloses an apparatus for use with a garment which has one or more crease lines along which a fluid material is to be applied, said apparatus including at least one body 12 having at least one groove 14 formed along a face of the same and wherein the said at least one groove is located at a spaced distance from a surface on which the apparatus is mounted for use and with which the at least one body contacts via one or more contact portions formed as part of, or connected to, the said at least one body as shown in Fig. 1. However, Gilson does not teach or suggest a first set of said one or more contact portions provided at, or adjacent to, a first end of the body to contact with the surface, a second set of the one or more contact portions provided at, or adjacent to, an opposing end of the body to contact with the surface, and wherein at least one of the set of contact portions include feet which protrude from the body in a first direction and feet which protrude from the body in a second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783